*93
ORDER

PER CURIAM.
AND NOW, this 23rd day of February 2005, the Petition for Allowance of Appeal is GRANTED, LIMITED to whether the Superior Court erred in finding that petitioner alleged sufficient facts to warrant opening the judgment of non pros, where respondent failed to comply with the certifícate of merit requirement set forth in Pa.R.C.P. 1042.3. In addressing this issue, the parties shall also address the question of whether Rule 1042.3 should be deemed subject to equitable exceptions.